Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated January 21, 2022 is acknowledged.
Claims 1, 6, 7 and 9-23 are pending.
Claims 2-5 and 8 are cancelled.
Claims 1, 6, 7, 20, 22 and 23 are currently amended.
Claims 12-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 6, 7, 9-11 and 20-23 as filed on January 21, 2022 are pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 103 over Lipari are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2021 was considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1:  a comma should be inserted before the second to last wherein clause.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 as currently amended recites 22.5 to 27.5 wt% diethylene glycol monoethyl ether (DEGEE) and a weight ratio of DEGEE to water of 1:4 to 9:1.  However, a weight ratio of 1:4 implies at least 90 wt% water (= 4 * 22.5).  Because claim 1 recites incompatible limitations, it is unclear what ranges are claimed.  Claims 6, 7 and 9-11 are included in this rejection because they depend from claim 1 and thus also encompass the embodiment under rejection.  

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0296191, published October 2, 2014, IDS reference filed January 2, 2019) in view of Abraham et al. (WO 2017/216738, filed June 14, 2017, of record) and Bolle et al. (US 2006/0084684, published April 20, 2006, of record).
	Patel teach compositions comprising lyophilic pharmaceutical actives and about 25 to 30 wt% diethylene glycol monoethyl ether; diethylene glycol monoethyl ether is soluble in water (title; abstract; paragraphs [0032]-[0034], [0109], [0269], [0274]; claims).  The compositions are suitable for use as a preformed solution for inter alia gels and topicals and creams (abstract; claim 18), as required by instant claims 6, 9 and 10.  Actives inter alia dermatological drugs (paragraphs [0201], [0221]) or/and anti-inflammatories (paragraph [0273]).  The compositions may further comprise buffers (paragraph [0275]) or/and preservatives (paragraph [0276]) or/and antioxidants or chelating agents or stabilizers (paragraph [0277]), as required by instant claim 7.  The compositions may further comprise water (paragraph [0279]).
	Patel do not teach 0.005 to 2 wt% roflumilast and a weight ratio of diethylene glycol monoethyl ether to water of 1:4 to 9:1 as required by claim 1.
	Patel do not teach 0.1 to 20 wt% hexylene glycol as required by claim 11.
	Patel do not teach roflumilast and 47.25 wt% water as required by claim 20.
These deficiencies are made up for in the teachings of Abraham and Bolle.
Abraham teach topical compositions comprising about 0.1 to 5 wt% apremilast as the sole active ingredient; apremilast is a pde-4 inhibitor indicated for treatment of psoriasis and is insoluble in water (title; abstract; page 1, lines 13-16; page 2, lines 16-20; page 7, lines 26-27; page 8, lines 5-11; Examples; claims).  The compositions further comprise an excipient selected from 5 to 30 wt% of a solubilizer inclusive of hexylene glycol or/and 1-50 wt% of a penetration enhancer inclusive of diethylene glycol monoethyl ether (abstract; page 6, line 4 through page 7, line 20; claims 3, 6, 9), as required by instant claim 11.  The compositions may be aqueous, comprising from at least 10 up to 90 w% water (page 5, lines 3-6; paragraph bridging pages 7-8; claim 10).  The compositions may be in the form of inter alia a cream or gel (claim 2). Abraham further teach the insolubility of apremilast in water complicates topical formulation thereof (page 2, lines 16-20). 
Bolle teach topical compositions comprising 0.001 to 50 wt% roflumilast; roflumilast is a slightly soluble PDE 4 inhibitor with a solubility of 0.53 mg/L (title; abstract; paragraphs [0002]-[0003], [0015]; claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Patel to comprise 0.001 to 50 w% roflumilast as taught by Bolle as the lipophilic pharmaceutical active solubilized in diethylene glycol monoethyl ether because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because roflumilast is a species of low solubility active falling within the genus embraced by Patel and because Abraham evidence compositions comprising 1 to 50 wt% diethylene glycol monoethyl ether can dissolve 0.1 to 5 wt% of apremilast.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gels or/and topicals or/and creams of Patel in view of Bolle comprising 0.001 to 50 wt% roflumilast and about 25 to 30 wt% diethylene glycol monoethyl ether to further comprise about 10 to 90 wt% water as taught by Abraham in order to form aqueous topical compositions inclusive of gels or/and creams.  The combined teachings of the prior art therefore render obvious a ratio of about 25/90 to 30/10.   
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gels or/and topicals or/and creams of Patel in view of Bolle and Abraham to further comprise 5 to 30 wt% of a solubilizer inclusive of hexylene glycol as taught by Abraham in order to solubilize / dissolve the roflumilast.  There would be a reasonable expectation of success because Patel, as a whole, is drawn to solubilization of lipophilic actives and because Abraham evidence the suitability of combinations of diethylene glycol monoethyl ether with such additional solubilizers in formulation of aqueous compositions comprising a pde-4 inhibitor of low water solubility.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bolle et al. (US 2006/0084684, published April 20, 2006, of record) in view of Langley et al. (US 2008/0039405, published February 14, 2008, of record); Lathrop et al. (US 2006/0204526, published September 14, 2006, of record); and Ahluwalia et al. (US 2011/0117182, published May 19, 2011).
Bolle teach topical pharmaceutical preparations comprising 0.001 to 50 wt% of the PDE 4 inhibitor roflumilast (title; abstract; paragraphs [0004] and [0015]; claim 1).  The preparations comprise one or more carriers and/or excipients (paragraphs [0005] and [0016]).  The preparations can be an oil-in-water emulsion or cream (paragraph [0020]).  The compositions may comprise white petrolatum (e.g., Example 5).  The compositions may comprise isopropyl palmitate (paragraph [0026]).  The compositions may comprise fatty alcohols such as cetyl or stearyl (cetearyl) alcohol in the oily phase (paragraph [0020]).  The compositions may comprise carriers and/or excipients suitable for forming foams (paragraph [0016]).  The preparations are suitable for the treatment of inter alia psoriasis (paragraph [0082]).
Bolle do not teach an emulsifier blend of cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate, do not teach hexylene glycol, diethyl glycol monoethyl ether, methylparaben, propylparaben, and water and Bolle do not teach the circumscribed proportions as required by claims 22 and 23.
These deficiencies are made up for in the teachings of Langley, Lathrop and Ahluwalia.
Langley teach certain mixed fatty alcohol phosphate esters can retard the flux of a topical active pharmaceutical ingredient which may permit more efficient, therapeutic relief; the formulations may be oil-in-water systems (title; abstract; paragraphs [0004] and [0007]).  One preferred material is sold under the name CRODAFOS CES which is a mixture of cetearyl alcohol and dicetyl phosphate and ceteth-10 phosphate (emulsifier blend) (paragraph [0067]).
Lathrop teach emulsive compositions comprising dapsone and certain surfactant mixtures (title; abstract; paragraph [0009]; claim 1).  Example 1 comprises:

    PNG
    media_image1.png
    280
    531
    media_image1.png
    Greyscale

The solvation medium comprises glycol ethers such as ethoxydiglycol (diethylene glycol monoethyl ether), diols such as hexylene glycol and additional solvents such as 1-methyl-2-pyrrolidone (N-methyl pyrrolidone) (paragraphs [0010] and [0055]-[0060]).  The surfactant may comprise a foam booster (paragraph [0029]).
	Ahluwalia teach dapsone compositions comprising (Table 1):

    PNG
    media_image2.png
    995
    615
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the topical roflumilast pharmaceutical preparations of Bolle in the (dapsone-free) emulsive compositions of Lathrop inclusive of Example 1 comprising inter alia Crodafos® CES because Langley teach certain mixed fatty alcohol phosphate esters inclusive of Crodafos® CES can retard the flux of a topical active pharmaceutical ingredient which may permit more efficient, therapeutic relief; the formulations may be oil-in-water systems.  There would be a reasonable expectation of success because Bolle teach the preparations may comprise one or more carriers and/or excipients inclusive of white petrolatum, isopropyl palmitate and fatty alcohols such as cetyl or stearyl (cetearyl) alcohol.  It would have been obvious to one of ordinary skill to optimize the solvation medium of the topical roflumilast pharmaceutical preparations of Bolle in view of Langley and Lathrop within the ranges taught by Ahluwalia to comprise sufficient solvent(s) inclusive of ethoxydiglycol (diethylene glycol monoethyl ether), diols such as hexylene glycol and additional solvents such as 1-methyl-2-pyrrolidone (N-methyl pyrrolidone) in order to ensure solubilization of the roflumilast in the emulsive carrier. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
 	With regard to the maintained / modified grounds of rejection of claims 22 and 23, Applicant’s rehashed contention that not all drug delivery systems work for all drugs remains unpersuasive and Applicant’s citation to the Declaration remains unpersuasive for reasons already of record.  

Allowable Subject Matter
Claim 21 is free of the prior art.  There is no teaching, suggestion or motivation in the prior art to arrive at a composition consisting (only) of the circumscribed amounts of the ingredients of claim 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (KR 1999-0015251 A, as evidenced by the ip.com translation) teach compositions comprising 0.1 to 20 wt% DDB, 10 to 99.9 wt% organic solvent inclusive of diethylene glycol monoethyl ether, and 1 to 50 wt% water.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633